Case held, decision reserved and matter remitted to Chairman, New York State Division of Parole, for further proceedings in accordance with the following Memorandum: The Board of Parole, in denying release of petitioner on parole, failed to state the essential facts pertaining to the statutory factors it was required to consider (see, Executive Law § 259-i [2] [c]) and failed to set forth the reasons for denying parole. We remit this matter to the Division of Parole for the Board of Parole to state its findings of the essential facts and its reasons for denial of parole. (Appeal from Judgment of Supreme Court, Erie County, Cos-grove, J. — Article 78.) Present — Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.